IN THE SUPREME COURT OF PENNSYLVANIA




IN RE:                          : NO. 152
                                :
FINANCIAL INSTITUTIONS APPROVED : DISCIPLINARY RULES
AS DEPOSITORIES FOR FIDUCIARY   :
ACCOUNTS                        : DOCKET
                                :
                                :


                                        ORDER


PER CURIAM


         AND NOW, this 28th day of July, 2017, it is hereby Ordered that the financial

institutions named on the attached list are approved as depositories for fiduciary

accounts in accordance with Pa.R.D.E. 221.